 WESTINGHOUSE ELECTRIC CORP.,ETC.443APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that.WE WILL NOT deal or bargain directly with employees nor institute changeswith respect to terms and conditions of employment of our employees in theappropriate unit defined below, without bargaining with the Chauffeurs, Team-stersandHelpers,Local 492, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America (Ind.).WE WILL NOT discourage membership in said Union or in any other labororganization of our employees, or discourage the filing of charges under theNational Labor Relations Act, by withdrawing wage increases or other benefitsgranted to our employees, or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist said Union, or any other labor organization, tobargain collectively with representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesWE WILL, upon request, bargain collectively with Chauffeurs, Teamsters andHelpeis, Local 492, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Ind ) as the exclusiverepresentative of all the employees in the appropriate unit defined below, forthe purposes of collective bargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment, and if anunderstanding is reached, embody such understanding in a signed agreement.All over-the-road drivers, employed at our Albuquerque, New Mexico,terminal, excluding salesmen, freight agents, local pickup and deliverydrivers, dock employees, salesmen, guards and watchmen, and supervisorsas defined in the Act.WE WILL make all over-the-road drivers whole for any loss of pay which theymay have suffered as a result of the withdrawal of wage increases granted inSeptember 1964.All our employees are free to become, remain, or refrain from becoming orremaining, members of any labor organization of their choice.ALBUQUERQUE PHOENIX EXPRESS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1015Tijeras Avenue, NW., Albuquerque, New Mexico, Telephone No. 243-3536, if theyhave any question concerning this notice or compliance with its provisions.WestinghouseElectric Corp.,Bettis Atomic Power LaboratoryandUnited Steelworkers of America,District 15, AFL-CIO.Case No. 6-CA-2756.June 24,1965DECISION AND ORDEROn February 25, 1964, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding,finding that the Respondenthad engaged in certain unfair labor practicesallegedin the complaint153NLRB No 33. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent, the General Counsel, and the Charg-ing Party filed exceptions to the Trial Examiner's Decision and briefsin support thereof.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistent here-with.The Respondent is a large manufacturer of electrical products andother items, with plants throughout the United States.The only plantinvolved herein is an atomic energy laboratory wholly owned by theUnited States Government and operated by the Respondent under con-tract with the Atomic Energy Commission. In 1959, after certifica-tion of the Union as exclusive representative of the works engineeringdepartment at the plant, the parties entered into a collective-bargain-ing agreement containing, among others, the following clauses :Section IV-ManagementThe Union recognizes that it is the responsibility of the Companyto maintain the efficiency of the LABORATORY and agrees thatManagement shall have the freedom of action necessary to dis-charge its responsibility for the successful operation of the LAB-ORATORY. This responsibility includes, among other things,the right to hire, maintain discipline, promote or transfer employ-ees; the determination of the number and location of its plants;the selection of those with whom it will do business; the methodsand means by which its operations are to be carried on; and theunits of personnel needed to carry on its operations.This sectiondoes not limit or modify the rights of the parties under any otherprovisions of this agreement.Section XXIV-Modification and TerminationA. This Agreement expresses the understanding of the partiesin respect to all matters deemed by them to be applicable to thebargaining unit.Therefore, except as herein specifically pro-'In its brief,the Respondent requested oral argument before the BoardAs the recordand briefs adequately present the issues and positions of the parties,the request fororal argument is hereby denied WESTINGHOUSE ELECTRIC CORP., ETC.445vided, the Company and the Union,for the life of this Agreementeach voluntarily and unqualifiedly waives the right, and eachagrees that the other shall not be obligated,to bargain collectivelywith respect to any subject or matter referred to or covered bythis agreement,or with respect to any subjects or matters not spe-cifically referred to or covered by this Agreement which were dis-cussed during the negotiation of this Agreement.During negotiations for the 1959-60 contract,the Union objected tothe above-described"Management"clause and proposed a limitationon subcontracting.Despite discussions of these matters at seven meet-ingsbefore agreement was concluded,the "Management"clause wasnot eliminated and no limitation on subcontracting was agreed to.The following year, prior to the expiration of this contract, theparties started negotiations for a new agreement.The Union proposedthat the following provision be included in the new contract.SECTION V-Sub-Contracting(Not included in present contract)The Company and the Union agrees[sic] that outside contractorsshall not be employed to perform work on Company premiseswhich is normally performed by employees of Bettis AtomicPower Division,if any employee who normally performs suchwork is laid off.Subsequently, at 11 negotiating meetings concerned with the new1960 contract,the partiesthoroughlydiscussed the subject of subcon-tracting.Both sides exhaustively presented the arguments in supportof their positions.The Union insisted on a clause limiting theRespondent's right to subcontract;the Respondent steadfastly refusedits agreement to such a provision.Whenno agreement could bereached on this matter,the Union took a strike vote among the employ-ees.No strike occurred,however.At this point,George Haight, man-ager of plant service for the Respondent,wrote a letter to the Union.This letter was not introduced in evidence,but two witnesses testifiedconcerning its contents,and the Trial Examiner found,in effect, thatthe Union understood from this letterthat althoughthe Respondentwould not agree in advance to a limitation on subcontracting, it wouldgive the Union an opportunity to try to change Respondent'smind orinfluence company decisions on a job-to-job basis.Finally,a contractwas signed including once again the "Management"and "Modifica-tion"provisions described above, but not including the "Subcontract-ing" clause which had been proposed by the Union.The contract wasto be effective for 3 years,expiring on November 20, 1963.Between November 8, 1962, and October 11,1963, the Respondentawarded more than 100 subcontracts relating to various kinds of goods 446DECISIONSOF NATIONALLABOR RELATIONS BOARDand services.The General Counsel alleges that 15 of these subcon-tracts, totaling some $44,000 in value and dealing with such mainte-nance matters as painting, cleaning, repairing, and installing, wereawarded by the Respondent without first bargaining with the Union,in violation of Section 8 (a) (5) and (1) of the Act. The record showsthat unit employees performed some similar work in the past.The Trial Examiner, relying particularly on the Board Decision inTown & Country,2found that the Respondent had an obligation tobargain with the Union over specific instances of subcontracting andthat the Respondent violated Section 8(a) (5) and (1) of the Act bynot negotiating with the Union concerning some of these subcontracts.However, the Trial Examiner's Decision was issued prior to our Deci-sions in such cases asKenmecott Copper.3 Shell,4andWestinghouseElectric Corporation (Mansfield Plant),5in which we defined the scopeof our Decisions inTown and Country, supraandFibreboard,6whereinwe first enunciated the rule requiring an employer to bargain with aunion over subcontracting. In the light of these more recent cases, wereject the Trial Examiner's conclusions and find merit in the Respond-ent's contention that, in these circumstances, it did not violate Section8 (a) (5) by not bargaining with the Union before entering into eachspecific subcontract involved in this proceeding.Our decisions in this area make it clear thatFibreboardwas notintended to lay down a hard and fast rule as to unilateral subcontract-ing and that even where a subject of mandatory bargaining is involved,there may be circumstances which the Board would accept as justify-ing unilateral action.7Thus, as we have recently pointed out," anemployer's obligation to give prior notice, and an opportunity to bar-gain concerning particular instances of subcontracting, does not nor-mally arise unless the subcontracting will effect some change in theterms and conditions of employment of the employees involved. Con-sistent with this view, the Board has refused to find a violation of Sec-tion 8 (a) (5) where the employer's allegedly unlawful unilateral actionresulted in no "sib ificant detriment" to employees in the appropriateunit.9In the instant case, the Trial Examiner found, and the parties donot deny, that there were no layoffs among the employees in the unitas a result of the subcontracting; nor does the record show that2 Town & Country Manufacturing Company, Inc., and Town & Country Sales Company,Inc.,136 NLRB 1022, enfd 316 F. 2d 846 (C A. 5).3KennecottCopper Corporation (Chino Mines Division),148 NLRB 1653.4Shell Oil Company,149 NLRB 283;Shell Chemical Company, a Division of Shell OilCompany,149 NLRB 2986150 NLRB 1574e Fibreboard Paper Products Corporation.,138 NLRB 550, enfd. 322 F. 2d 411 (C A D.C.),affd379 U S. 203'Allied Chemical Corporation (National Aniline Division),151 NLRB 718.'Westinghouse (Mansfield), supra,footnote 5.nAmerican Oil Company,151 NLRB 421. WESTINGHOUSE ELECTRIC CORP., ETC.447employees in the unit suffered a reduction in wages or hours as a resultof the subcontracting.The General Counsel and the Union contend,however, that unit employees suffered a "significant detriment"because, if the subcontracted work had been kept within the bargain-ing unit employees who had previously been laid off at least 2 yearsbefore the events under consideration here might have been recalledand employees who were working might have been assigned overtimework.However, between 1960 and the time of the hearing, no unitemployees had been laid off; and, although a number of unit employeeswere laid off in 1959 and 196,0, there is no showing that when theRespondent engaged in the allegedly unlawful subcontracting, anyindividual employees were entitled to recall under the contract betweenthe Respondent and the Union,10 or that individual laid-off employeeswere available or even interested in returning to Respondent's employ.Thus, the record fails to establish that if the subcontracts had notbeen awarded, Respondent would have either recalled employees inlayoff status or assigned overtime work to employees in the unit.Unlike our dissenting colleague, in these circumstances, we do notbelieve that mere speculation that some employees in layoff statuswould conceivably have responded to recall notices constitutes "sig-nificant detriment" within the meaning of Board Decisions."10 The contract between the Respondent and the Union provides that laid-off employeesare entitled to recall for a period equal to the number of years worked by the employeeup to a maximum of 4 years11 SeeCentral Soya Company, Inc,151 NLRB 1691,Kennecott Copper, supra,wherethe Board found no"significant detriment"to unit employees even though they might havebeen assigned overtime work if the subcontracting had not taken placeInShell OilCo , supra,the Board found no signfieant detriment even though laid-off employees mighthave been recalled if there had been no subcontractingContrary to our dissenting colleague, we are unwilling to find that Respondent's sub-contracting had a sufficiently detrimental effect upon the unit to constitute a modificationof terns and conditions of employmentIn cases where,as here,the employer has demon-strated a willingness to bargain generally as to the overall subcontracting problem, andhas not embarked,suddenly and in a context of surprise,upon a course of occasionalmaintenance subcontracting without opportunity for the Union to bargain on behalf ofunit employees,an alleged change in terms and conditions of employment must, at thevery least, be substantiated by a showing that the subcontracting impaired "reasonablyanticipated work opportunities for those in the bargaining unit"'Westinghouse(Mans-field),supraOur dissenting colleague finds such an impairment in the instant case,relying upon the possibility that assignment of the disputed work to the unit could haveresulted in recall of employees laid off at least 2 years before the events here in issueThis attempt to establish the requisite detriment(seeAmerican Oil Company,supra)rests upon sheer speculation as to the impact of subcontracting upon individuals whohad not been on payroll status since 1960, and whose status as unit employees is whollyconjecturalThe remoteness of any possible recall is further underscored by the factthat(1) layoffs have not occurred since 1960,(2) there is no showing that furloughedworkers are presently available for employment,and (3)any decision by Respondent toreinstate those on layoff status could,as the dissent observes, necessitate separation ofother employees pursuant to the ceiling of 2,900 placed on the Bettis work force by Re-spondent's contract with the Atomic Energy Commission.We deem it unnecessary tocomment on the suggestion of our dissenting colleague that Respondent should have bar-gained with the Union concerning the layoff of unrepresented employees outside the unitin order to recall unit employees laid off 2 years earlier and who may not now even desirereemploymentIn the circumstances,it is our opinion that lost work opportunities whichrest upon so remote a chain of possibilities as is present in this rezord cannot,in fairness,be characterized as "reasonably anticipated."This case is thus clearly distinguishable 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe also deem it significant that there was never any refusal by theRespondent to negotiate concerning a specific subcontract whenrequested to do so by the Union ; that, in fact, the Respondent did nego-tiate concerning a number of subcontracts during the contract termand that, in two instances, the Union persuaded the Respondent tochange its subcontracting practices.12We note, finally, that theRespondent's practice of subcontracting work to small business con-cerns complies with the terms of its contract with the Atomic EnergyCommission.13Under all the circumstances of this case, including the lack of anysignificant detriment to the employees involved, the frequent oppor-tunities afforded the Union, and the Respondent's indicated willing-ness to negotiate concerning both the general subject of subcontract-ing and specific subcontracts, we find that the Respondent did notviolate the Act as alleged, and, accordingly, we shall dismiss the com-plaint in its entirely.14[The Board dismissed the complaint.]CHAIRMANMCCULLOCH, dissenting :Unlike the majority, I would affirm the Trial Examiner's conclusionthat the Respondent violated Section 8(a) (5) of the Act by failing tonotify the Union and give it an opportunity to request bargaining, andto bargain before letting individual subcontracts for the performanceof unit work. I do so because I cannot agree with my colleagues' con-clusion that the complaint should be dismissed on the grounds thatemployees in the unit did not suffer a "significant detriment" as aresult of the subcontracting.13fromPuerto Rico Telephone Company,149 NLRB 950, upon which the dissent relies,where, unlike the present case, the record there established that as a result of unilateralsubcontracting "employees were laid off either because they were deprived of work formerlyperformed in the unit, or work to which they would normally have been assigned butfor Respondent's subcontracting"12Kennecott Copper Corporation,supra,footnote 313This contract provides in pertinent part:1It is the policy of the Government as declared by the Congress that a fair pro-portion of the purchases and contracts for supplies and services for the Governmentbe placed with small business concerns2The Contractor agrees to accomplish the maximum amount of subcontracting tosmall business concerns that the Contractor finds to be consistent with the efficientperformance of this contract3.The Contractor agrees that, in the event it fails to comply with its contractualobligations concerning the small business subcontracting program, this contract mayterminate, in whole or in part, for default.14In view of our determination herein, we find it unnecessary to consider the othercontentions of the respondentThe Respondent also filed a motion to reopen the hearingfor the purpose of introducing evidence concerning events which allegedly occurred sub-sequent to the hearingThe motion is hereby denied15The majority does not find, nor does the record show, that there was any significantpast practice by the Respondent of unilaterally subcontracting unit work.CfWesting-house (Mansfield), supra,footnote 5.Nor does the majority find that in view of thenegotiations leading up to the 1960 contract and the contract terms, the Union waived itsright to bargain over the subcontracting.Cf.NewYork;Mirror, Division of the HearstCorporation,151 NLRB 834. WESTINGHOUSE ELECTRIC CORP., ETC.449As to the "significant detriment" issue, the record shows that approx-imately 65 unit employees were laid off in 1959 and 1960; that sincethe end of 1960, the number of employees in the unit has been more orless constant at approximately 160; and that the applicable collective-bargaining agreement between the Respondent and the Union protectsthe right of a laid-off employee to recall for a period equal to the num-ber of years worked by the employee up to a maximum of 4 years. Ithink it reasonable to conclude on the basis of these facts, and particu-larly since the Respondent's plant had been operating since approxi-mately 1949, that in 1962-63, when the disputed subcontracting tookplace, at least some of these 65 laid-off employees were still entitled torecall under the provisions of the collective-bargaining agreement;and that if the unit work had not been subcontracted, they would infact have been recalled to perform the work.'6 It is, of course, wellestablished that unit employees suffer a "significant detriment" if theyare laid off because of the subcontracting.17There is a comparabledetriment where, as here, laid-off employees are deprived of workopportunities because of subcontracting, and as a result lose the enjoy-ment of their contractual right to recall. Indeed, inWestinghouseElectric Corporation (Mansfield Plant),18the Board stated that itwould find an unlawful refusal to bargain where the subcontracting"resulted in a significant impairment of job tenure, employment secu-rity,or reasonably anticipated work opportunities for those in thebargaining unit."[Emphasis supplied.]Consistent with this view,the Board inPuerto Rico Telephone Company,'°adopted the TrialExaminer's conclusion that certain subcontracts had a measurableimpact on unit employees since "but for the subcontracting, Respond-ent would have utilized some of the laid-off employees to perform thework of the subcontractor's employees."Unlike the majority, there-fore, I would find that because of the unilateral subcontracting, laid-off unit employees suffered a "significant detriment" in that they weredeprived of a "reasonably anticipated" right to be recalled to performthe subcontracted work.The majority concedes that there is a possibility, described as "spec-ulative," that at the time of the subcontracting, there were laid-offemployees entitled to recall rights, who were available for work; and"While the Atomic Energy Commission has required that no more than 2,900 personsbe employed at the entire site, no specific maximum was set for the works engineeringdepartment.There is nothing in the record to indicatethat theRespondent could notexercise its discretion within the 2,900 limitation by increasing the number of employeesin the work engineering department and cutting down in the number of employees else-whereMoreover, the record shows that during the 11-month period, between Novem-her 1962 and September 1963, this limitation was reached only once, and that at varioustimes during this period, the Respondent could have recalled between 2 and 25 laid-offemployees without exceeding the 2,900 employee limit.11 SeeFibreboard Paper Products Corporation, supra,footnote 618Supra,footnote 5.19Supra,footnote 11.796-027-66-vol 153-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDit does not deny that if a laid-off employee, in fact, was denied hisright to recall because of the unilateral subcontracting, this wouldconstitute a "significant detriment" to that employee.The majorityargues, however, that it is unlikely that any employees laid off 2 yearspreviously would, if entitled to recall rights, be interested in workingfor the Respondent; and therefore that the Respondent did not violateSection 8(a) (5) by failing to bargain with the Union over the sub-contracting.I cannot agree. In the first place, it is important toemphasize that the question before us is not whether the Respondentwas required to recall any laid-off employees.We must decide onlywhether the Respondent, before subcontracting the maintenance workand thus precluding the possibility of laid-off employees being recalledto do the work, was obligated to inform the Union and negotiate con-cerning the matter. It seems to me that in view of the real possibilitythat there were at least some employees having recall rights who mighthave been interested in recall, the interest of laid-off employees in thework proposed to be subcontracted was great enough and the possibleprejudice to them if such work were unilaterally subcontracted, wassufficiently substantial to warrant the Respondent submitting theissues involved in the subcontracting to "the mediatory influences ofcollective negotiations." 20Finally, I find totally irrelevant the terms of the contract betweenthe Respondent and the Atomic Energy Commission. The contractmerely obligates the Respondent "... to accomplish the maximumamount of subcontracting to small business concerns that the Contrac-tor finds to be consistent with the efficient performance of his con-tract."Surely, it would not be inconsistent with this contractual dutyfor the Respondent to fulfill its obligations under the National LaborRelations Act by bargaining with the Union before engaging in suchsubcontracting.As I believe that unit employees suffered a "significant detriment"as a result of the Respondent's unilateral subcontracting of unit work,in disagreement with the majority, I would find that the Respondentviolated Section 8(a) (5) and (1) of the Act.pFibreboard Paper ProductsCorp. v. N.L.R B.,379 U.S. 203.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor Relations Actas amended (61 Stat. 136), herein called the Act, was heard before Trial ExaminerEugene E. Dixon at Pittsburgh, Pennsylvania, on October 14, 1963.The complaint,dated September 5, 1963, and based upon charges filed and served on May 8, 1963,was issued by the Regional Director for Region 6 (Pittsburgh, Pennsylvania), onbehalf of the General Counsel of the National Labor Relations Board (herein calledthe General Counsel and the Board). It alleged that Respondent had engaged inand was engaging in unfair labor practices by failing and refusing to bargain withthe Union regarding its decision to subcontract work in violation of Section 8(a) (5)and (1) of the Act. WESTINGHOUSE ELECTRIC CORP., ETC.451In its duly filed answer, Respondent denied the commission of any unfair laborpractices.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has been a Pennsylvania corporationmaintaining its principal offices in Pittsburgh, Pennsylvania, and is engaged in themanufacture, sale, and distribution of electrical appliances and products and nuclearreactors in various States of the United States.During the 12 months preceding theissuance of the complaint, Respondent manufactured, sold, and shipped directlyfrom its plants throughout the United States to points outside the State goods valuedin excess of $50,000.Respondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.If.THE LABOR ORGANIZATIONUnited Steelworkers of America, AFL-CIO, and its Local Union 5852, are now,and have been at all times material herein, labor organizations within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBettis Atomic Power Laboratory is a facility wholly owned by the Federal Govern-ment and operated by Westinghouse under a contract with the Atomic Energy Com-mission.It consists of a nuinbei of buildings and technical installations located inAllegheny County,Pennsylvania,and another installation at Idaho Falls,Idaho.The purpose of the laboratory is to design,develop, and construct atomic powerreactors for ship propulsion and central station public utilities to be used in generat-ing electric power.Under its operation by the Company,the laboratory designed,developed,and built reactors for various Navy vessels as well as the reactor for theShippingport Power Station,one of the first applications of atomic power to gen-erate electricity for nonmilitary uses.Among other things,the functions of thelaboratory include the design of reactor cores which will produce power moreefficiently and involve many programs including reactor metallurgy,reactor control,and other technical problems associated with the operation of nuclear power plants.The laboratory is not, and never has been, a production facility in the ordinary senseof the word.Its purpose is research,design, and development,and the constructionof reactors and associated equipment when these are not available from other sources.Respondent'scontract with the Atomic Energy Commission contains the followingprovisions,among others.PURPOSE OF CONTRACT* * * it is intended by the parties that equipment,components,and servicesrequired for these projects will be procured whenever practicable in a competitivemanner which gives all suppliers equal opportunities to furnish such equipment,components and services,in accordance with the Commission's policies.It isalso intended that the Contractor shall comply with current policies of theGovernment with respect to procurement of supplies and services from com-mercial sources, as against performance of work in Government-owned facilities.'*******ARTICLE XXV-UTILIZATION OF SMALL BUSINESS CONCERNS1.It is the policy of the Government as declared by the Congress that a fairproportion of the purchases and contracts for supplies and services for the Gov-ernment be placed with small business concerns.'An AEC bulletin provides:1.The Federal policy currently expressed in BoB 60-2, which is in favor of Gov-ernment procurement from commercial sources unless a finding Is made that com-pelling reasons exist for performing work in Government-owned facilitiesCompel-ling reasons for exceptions to the general policy include national security, relativelylarge and disproportionately higher costs, and clear unfeasibility.In addition, thisBulletin requires Government agencies to discontinue activities currently performedinGovernment-owned facilities If and when commercial facilities are available to dothe job at reasonable cost 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Contractor agrees to accomplish the maximum amount of subcon-tracting to small business concerns that the Contractor finds to be consistentwith the efficient performance of this contract.ARTICLE XXVI-SMALL BUSINESS SUBCONTRACTING PROGRAM1.The Contractor agrees to establish and conduct a small business subcon-tracting program which will enable small business concerns to be consideredfairly as subcontractors and suppliers under this contract. In this connection,the Contractor shall-a.Designate a liaison officer who will (i) maintain liaison with theGovernment on small business matters, (u) supervise compliance with theUtilization of Small Business Concerns Article, and (iii) administer theContractor's `Small Business Subcontracting Program.'bProvide adequate and timely consideration of the potentialities ofsmall business concerns in all `make-or-buy' decisions******3.The Contractor agrees that, in the event it fails to comply with its con-tractual obligations concerning the small business subcontracting program, thiscontract may terminate, in whole or in part, for default.Under the contract and apparently on the basis of negotiation between the AECand the Company, the AEC imposes a ceiling on the number of persons who maybe employed by the Company to work at the laboratory. Pursuant to this pro-cedure, on December 3, 1959, a limit of 2,900 persons was established for the Bettissite.This limitation was still effective at the time of the hearing herein.Withinthis limitation the Company can rearrange its work force at its discretion, its onlyrestriction being that the ceiling in numbers is not exceeded. In this connection, thecompany policy has been to maintain a stable work force of maintenance employeesrather than to hire additional maintenance men for projects that may last only 2 or 3months, during which period, in order to comply with the personnel ceiling, it wouldbe necessary to reduce in force other employees by a corresponding number 2On or about June 18, 1959, the United Steelworkers of America, AFL-CIO, wascertified as the collective-bargaining agent for the Company's employees in thefollowing appropriate bargaining unit.All employees of the works engineering department at the Respondent's Bettisand Clairton sites, excluding all other employees, office, clerical, and technicalemployees, professional employees, guards, and supervisors as defined in theAct.3After the Union was certified, the Company and the Union entered into negotia-tions for a collective-bargaining agreement which resulted in a contract on or aboutNovember 6, 1959. This contract contained the following clauses:SECTION IV-MANAGEMENTThe Union recognizes that it is the responsibility of the Company to maintainthe efficiency of the LABORATORY and agrees that Management shall havethe freedom of action necessary to discharge its responsibility for the success-ful operation of the LABORATORY. This responsibility includes, among otherthings, the right to hire, maintain discipline, promote or transfer employees, thedetermination of the number and location of its plants, the selection of thosewith whom it will do business; the methods and means by which its operationsare to be carried on; and the units of personnel needed to carry on its operations.This section does not limit or modify the rights of the parties under any otherprovisions of this agreement.******SECTION XXIV-MODIFICATION AND TERMINATIONA. This Agreement expresses the understanding of the parties in respect toallmatters deemed by them to be applicable to the bargaining unit.Therefore,2 The Respondent claims that this would require the reduction of its engineers orscientists.Isuppose it conceivably could come to that-one nuclear physicist forone sheet metal worker.On the other hand, I suspect that there might be someclerical, stenographic, or other categories from which Respondent might make its sub-stitutions if necessary3 The function of the works engineering department is to perform maintenance work onall the facilities and buildings at the Bettis site, the Clairton site no longer being operated. WESTINGHOUSE ELECTRIC CORP., ETC.453except as herein specifically provided, the Company and the Union, for the lifeof this Agreement each voluntarily and unqualifiedly waives the right, and eachagrees that the other shall not be obligated, to bargain collectively with respectto any subject or matter referred to or covered by this agreement, or withrespect to any subjects or matters not specifically referred to or covered bythisAgreement which were discussed during the negotiation of this Agreement.In the negotiations, the Union proposed a contract provision that would limitsubcontractingThe Union also objected to the above management clause, saying itgave the Company the right to subcontract the workThe Company explained thereasons it had to retain the right to subcontract, including manpower limitations andallocationsIn all, the subject was debated at seven meetings before the contractwas concludedIn the final agreement there was no limitation on the Company'sright to subcontract, and no elimination of the management clause.The 1959 contract by its terms was effective until December 1, 1960. Prior toits expiration, the parties met to bargain on a new contract.The Union handed theCompany a written proposal which, among other things, would have amended themanagement clause, and which contained the following:SECTION V-SUB-CONTRACTING (not included inpresent contract)The Company and the Union agrees that outside contractors shall not beemployed to perform work on Company premises which is normally performedby employees of Bettis Atomic Power Division, if an employee who normallyperforms such work is laid off.The subject of subcontracting and manpower limitation was discussed at 11 nego-tiatingmeetings leading up to the new 1960 contract. The Union was insistent upona clause that would limit subcontracting.Every aspect of the subject was debatedexhaustively.While no specific subcontracts were discussed, the Union used manyspecific examples, as did the Company, giving both reasons and arguments in supportof their positions.The Company assured the Union that it would make "a consciouseffort to preserve the bargaining unit and to maintain a stable work force."Finally, the subcontracting issue was the only one left unresolved.The employeeswere advised by letter as to the Company's position and the reasons for it.TheUnion took a strike vote on the issue, but did not strikeThe reason that they didnot strike apparently was because of the Company's letter referred to in the recordas "the George Haight 4 Letter of Intent."Although this letter was not offered inevidence by anyone, both the General Counsel's and the Respondent's witnessestestified credibly about it.Thus, Union Representative Ciptak testified:.we were completely unsuccessful in getting them to accept the sub-contract-ing clause.But in the place of the sub-contracting clause, received the GeorgeHaight Letter of Intent.This is not what only management, but the local Unionofficers sold to the membership to prevent a strike in 1960.We asked at thatparticular time during negotiations would Mr. Madsen incorporate the GeorgeHaight's Letter of Intent into the contractMr. Madsen said, "No, we aregoing to have to develop a mutual trust. It is not necessary that we incorporateit,we will not incorporate it into the contract."But the people bought it, andthere was no strike.And Howard C. Madsen, one of Respondent's officials, testified:Itwas at this meeting that Mr Haight first put up the idea of sitting downand reviewing with the Union and telling them of their plans for subcontracting;to discuss the actual jobs that we were planning to put out, and as Mr Hansonhas testified, it has been in these last three years since the 1960 negotiations thatMr. Hanson has been doing that.5(Haight) suggested that-in fact, he said that he personally would be review-ing the subcontracting work, and that he thought it would be a good idea if thetwo parties got together to occasionally review the work that is being sub-contracted so that the Union would be informed.The Union felt, of course,that they saw no relief from what they considered as being excessive subcon-tracting on our partFrom November 8, 1962, to October 11, 1963, Respondent awarded over 100contracts or purchase orders for various items, services, maintenance, and construe-'GeorgeHaight wasat that time manager of plant service for Respondent5 C. F Hanson was manager of the work engineering department 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.Of these, the General Counsel cites 14 totaling $43,998 that, according to him,were awarded by Respondent without the benefit of collective bargaining, i e , with-out prior notice either before the work started or before the contract was let, orwith notice but without the opportunity to examine or discuss the matter.GIt also appeals that on two occasions, where the Company had indicated its inten-tion to subcontract work,the Union was able to persuade it to reverse its decisionand let the unit perform the work. Thus, in a meeting on August 27, 1963, the Com-pany announced its intention of subcontracting the restoration of a quonset hut roofbecause of the backlog of its sheet metal workers.After discussing it "prettystrongly for about an hour" Hanson agreed to let the unit do the work using plumbersinstead of sheet metal workers.Also, undenied in the record is Ciptak's testimonythat the Company had reversed its position regarding certain smoke detection workand told the Union it was going to get itIn his testimony, Hanson, work engineering department manager, testified that asto several of the 14 contracts in question there had been prior discussion with theUnion about subcontracting them 7But Respondent's evidence also revealed thatseven of the contracts involving $32,836 worth of work had been let without priornotice to the Union.Hanson also testified that the Union.wanted to see the schedules so they could show me how the schedules shouldbe rearranged, what items were unimportant and should be shoved down thelist and forgotten about. I told them nothing doing, that was my job, and theycould not see the schedule.This came up in about half of their discussions.8Hanson also told them that theschedules were "a management tool."The undenied and credited evidence also shows that up to the time that the chargewas filed herein, the Company paid for all the time during which the union employeeswere engaged in the discussion of subcontracts with the CompanyThis was in con-trast to the procedure followed regarding negotiations and grievance discussionswhere, under the contract, the Union and the Company each paid half for theemployees'time.When Union Representative Ciptak asked Hanson why theCompany was paying for all the time in connection with subcontract discussions,Hanson replied that "the meeting was merely to inform the Local Union,and .. .itwouldn't be right for management to charge the local Union for half the amountspent, because sub-contracting is not a negotiable item " 9The evidence also shows that the Company has in fact maintained a stable force.The employees represented by the Union are all salaried,not hourly paid.FromOctober 1962,through March 1963, there were 159 men in the unit.Then one manretired.Since then there have been 158.None have been laid off, nor have theylost any work or salary.Contentions and ConclusionsIn its defense,Respondent contends(apparently in the order of importance) that(1) the Unionwaived the right to bargain on subcontracting during the term of thecollective-bargaining agreement;(2) in any event,the Companydid bargain on sub-contracting both generally and specifically in full accordance with the requirementsof the Act; (3) the General Counsel, in his allegations,isattempting to extend or6 Two contracts were claimed to be in this latter categoryThese involved prior noticebut refusalsto let the Union see the Company'sworkschedule so as to be able to weighthe Company's claim that its schedule required that the work be subcontractedThatthere were several more contracts in thiscategorywould appear from Hanson's admis-sion set forth below7 Of these,there were four on which the discussion had taken place anywhere from6 to 10 months before the contracts were awarded as follows:Cleaning Building G (10 months)________________________________$5,800Toilet facilities(7 months)______________________________________3,734Painting lean-to (7months)____________________________________739Painting cell A3 (7months)____________________________________6258Hanson testified credibly that he had had at least 17 meetings with the Union in thepast year and a half in which subcontracting was discussed9 On another occasion when Ciptak had asked Hanson for leave to have an Interna-tional representative present at a subcontract discussion,Hanson told him there was noneed to because the meetings were solely for the purpose of giving the Union information WESTINGHOUSE ELECTRIC CORP., ETC.455enlarge upon the principle ofTown & Country,'0which it claims "is both unwar-ranted and unwise"; (4) the policy of the United States requires subcontracting hereby Respondent; and (5) subcontracting is not a mandatory subject for bargaining.On his part, the General Counsel, although conceding that Respondent bargainedon the subject of subcontracting "generally," contends that Respondent neverthelesswas obligated to bargain with the Union on the "specific instances" in which it con-templated subcontracting.As to the limitations or requirements imposed uponRespondent by its contract with the Atomic Energy Commission vis-a-vis subcon-tracting, the General Counsel states in his brief,The theory of the General Counsel isnotthat Respondent violated the Act bysubcontracting, but that the Respondent violated the Act by failing to notify andbargain with the Union upon its decision to subcontract If the Union had beenafforded that opportunity then all of the factors that affected the Respondent'sdecision could be discussed, including any policies of the AEC.In contending that the Union waived its right to bargain on subcontracting duringthe term of the collective-bargaining agreement, Respondent relies onThe JacobsManufacturing Company,94 NLRB 1214, in which the Board held (by a 3 to 2majority) that under Section 8(d) of the Act," it was no unfair labor practice torefuse during the term of a contract to bargain on the subject of insurance, a matterthat had been discussed during the negotiations, but which had not been includedin the contract. In that case, the Board stated that:And if the parties originally desired to avoid later discussion with respect tomatters not specifically covered in the terms of an executed contract, they needonly so specify in the terms of the contract itself.Nothing in our constructionof Section 8(d) precludes such an agreement, entered into in good faith, fromforeclosing future discussion of matters not contained in the agreement.Then in a footnote the Board expresses the following dictum:For an example of a contract in which such a provision was incorporated,see the contract between United Automobile Workers of America and GeneralMotors Corporation, set forth inLabor Relations Manual(BNA), Vol. 26, p.63, 91, which states:(154) The parties acknowledge that during the negotiations which resultedin this agreement, each had the unlimited right and opportunity to makedemands and proposals with respect to any subject or matter not removedby law from the area of collective bargaining, and that the understandingsand agreements arrived at by the paities after the exercise of that right andopportunity, are set forth in this agreement.Therefore, the Corporation10Town & Country Manorfactoring Company, Inc.,etc,136 NLRB 1022, enfd,316 F. 2d846 (C.A. 5),where the Board held that by contracting out an entire bargaining unitoperation(trucking)without first consultingwiththe Union about it,Section 8(a) (5)of the Act was violatedHere,as I understand it, Respondent attacks the applicabilityofTown & Country,on the grounds,inter ilia,that there was no threat to the entirebargaining unit as such or indeed to any job in it, and that bargaining on subcontractsaffecting a unit piecemeal is not required byTown & CountryIn this connection,Respondent discusses two Intermediate Reports of Trial ExaminerReel,Shell0slCompany,149 NLRB 283, andShell Chemical Company,etc, 149 NLRB298, involving a similar problem as hereIn holding that the principle of theTown. &Countrycase was applicable to the contracting of specific jobs as well as on an entireoperation he said,The differences are of degree,and not of kind ; the Union has the same legitimateinterest in protecting the work of the employees from slow erosion that it has inprotecting the work against sudden and total disappearance.I agree with Mr Reel, notwithstanding Respondent's contrary position.11 Section 8(d) of the Act after describing in some detail the duties and obligations ofcollective-bargaining states that-...the duties so imposed shall not be construed as requiring either party to discussor agree to any modification of the terms and conditions contained in a contract for afixed period,if such modification is to become effective before such terms and condi-tions can be reopened under the provisions of the contract 456DECISIONSOF NATIONALLABOR RELATIONS BOARDand the Union, for the life of this agreement, each voluntarily and unquali-fiably waives the right, and each agrees that the other shall not be obligated,to bargain collectively with respect to any subject or matter not specificallyreferred to or covered in this agreement, even though such subjects ormatter may not have been within the knowledge or contemplation of eitheror both of the parties at the time that they negotiated or signed thisagreement.12In comparing the waiver clause involved here with the example cited by the BoardinJacobs,Respondent points out that there the clause "purports to foreclose bargain-ing on subjects or matters not even discussed or known to exist when the partiesnegotiated",while here the "clause forecloses bargaining on subjects or mattersdiscussed in negotiations" and thus clearly indicates to the parties the subjects uponwhich they were waiving their right to bargain.There is no question that subcontracting is a mandatory subject for collectivebargaining.Town & Country Manufactaumg Company, Inc., and Town & CountrySales Company, Inc ,136 NLRB 1022, enfd 316 F 2d 846 (C.A5), Peerless Drs-t;ibutmg Company,144 NLRB 1510, and that the right to bargain on such asubject may be waived by a unionThe Jacobs Manufacturing Company, supra.Butit is clear that any such waiver must involve "a conscious relinquishment . . .clearly intended and expressed "PeikinsMachine Company,141 NLRB 98, andmust be "clear and unequivocal" in its terms.California Portland Cement Company,supra, The Tmmken Roller Bearing Company,138 NLRB 15, enfd. 325 F. 2d 746(C.A. 6).While there may be some merit in Respondents position, I do not agree that inthe circumstances here the clause relied on by Respondent amounts to the "clearand unequivocal" waiver required by the cases. It seems to me that when a strikewas averted and the Union prevailed upon to relinquish its demand for a blanketor advance limitation on Respondent's right to subcontract only after the Companygave assurances that it would inform the Union of its plans for subcontracting and"discuss [with it] the actual jobs that [it was] planning to put out," 13 the onlylogical conclusion is that the Union was not waiving its right here to "discuss" withthe Company in the collective bargaining sense, subcontracting on a specific job-to-job basis.Accordingly, I find no merit in Respondent's contention that it was notrequired to bargain with the Union on specific subcontracts by reason of any waiveron the part of the Union in that respect.I also reject Respondent's contention that notwithstanding its position that it wasnot required to bargain on specific subcontracts, it nevertheless did bargain with theUnion in that respect also.It is clear, of course, that during the negotiations the Company bargained with theUnion on subcontracting in general, or to put it more accurately, about a blanket oroverall limitation on the Company's right to subcontract. It also appears that "dis-cussion" thereafter took place between the Company and the Union on specific sub-contracts.Whether this discussion satisfied the requirements of Section 8(a)(5) of12Cf.Califorivia Portland Cement Company,101 NLRB 1436, 1438, where the Boardheld the following clause to be no valid waiverThis Labor Agreement and the Pension Agreement together contain all the obliga-tions of, and restrictions imposed upon, each of the parties during their respectivetermsIt is the intent of the parties by these two agreements to have settled all issuesbetween them and all collective bargaining obligations for the term of the Labor Agree-ment (and for the term of the Pension Agreement relative to pensions), and that nochange shall be made in either agreement prior to the expiration thereof except bymutual iNritten consent and except as provided in Section 2 of Article X of thePension Agreement13 It may very well be that what the Company meant to convey to the Union was thatas a matter of courtesy and for its information only, it would from time to time reviewwhat had been done by it in the matter of subcontractingHowever, it also seems quitelikely and reasonable on the evidence herein that what the Union understood the Com-pany to be saying was that although it would not agree in advance to a limitation onsubcontracting, it would give the Union the opportunity to try to change its mind or in-fluence its decisions on a job-to-job basis WESTINGHOUSE ELECTRIC CORP., ETC.457the Act is unnecessary to decide,14 since it appears from Respondent's own admissionthat at least eight subcontracts, in the amount of approximately $34,000, wereawarded in which no prior notice was given the Union (six such contracts involveda total of about $29,000),1( or where notice was given, but requests refused, theUnion to see Respondent's schedules (two such contracts involved about $3,500).On this conduct, even eliminating the two contracts Respondent claimed were notbargaining unit work, I find that Respondent failed to bargain within the meaning ofthe Act.Respondent's contention that the "2 or 3 minor items" which it had "over-looked" should not weigh against it, loses considerable force in the light of Respond-ent's refusal to afford the Union a chance to see its work schedules, its basic attitudethat it was not obligated to bargain, and its position that its discussions on subcon-tracting with the Union were for information only.In its brief, Respondent alludes to the practical difficulties the Board will encounter(and that will aiso overwhelm the parties) if theTown & Countrydoctrine isextended as the General Counsel seeks to extend it. In this connection, Respondentdiscusses some of Trial Examiner Reel's further conclusions in theShellcases,supra,about what are and what are not the types of subcontracts that are bargainable, andhow they might be handled by the parties. I do not know whether the dispositionof these matters would be as simple and as potentially gratifying for an employe(asMr Reel conjectures, or whether they would be as frustrating and onerous tohandle as Respondent predicts,'(; but I do know that the two instances here wherefruitful results came from genuine bargaining 17 are concrete examples which tendto undercut Respondent's argument in this connection.Moreover, it also tends tobelie the straitjacket Respondent claims that its Government contract puts it in onthismatter of subcontracting.Here again, I am sure that Respondents problems aremore difficult than in a venture not involving public policy and funds. But I haveno doubt that Respondent has more flexibility in the matter of subcontracting thanitprofesses, as was exemplified by the two contracts in question.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith the operations of Respondent as set forth in section 1, above, and theoperations of members of the Association as set forth in section III, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Having found that Respondent has engaged in specific unfair labor practices pro-hibited by Section 8(a) (1) and (5) of the Act, I shall recommend that it be orderedto cease and desist therefrom, and take the usual affirmative action designed toeffectuate the policies of the Act."In at least two instances it would appear that it did. (1) where the Union was ableto reverse the Company's decision with respect to the quonset hut roof, and (2) the in-stallation of smoke detection equipmentHowever, in other instances it would seem thatit did not.For instance, in about half of the discussions between the union repiesenta-tives and the Company, when the Union asked to see the Company's work schedules forthe purpose of being able to check the Company's claim that its schedule requirementsnecessitated the subcontracting of certain work, the requests were refused with the ex-planation, in substance, that subcontracting was a management prerogativeThis posi-tion, of course, was consistent with the position taken by Respondent throughout thesediscussions, that subcontracting was not a bargainable subjectIt is also consistent withCiptak's credited testimony that Hanson's explanation why an International representa-tive should not participate in a subcontracting discussion was because it was being heldmerely to give the Union informationWith this hit or miss attitude, depending largelyon the mood of the Company at any given time, it can hardly be said that the Respond-ent was fulfilling its obligation at all times herein to bargain within the meaning of theAct on the question of subcontracting15Of these six, Respondent claimed that two of them (involving about $3.500) wereitems that required special equipment or were of such special nature as not to have beenwithin the unit's purview or capabilities10I have no doubt that the requirement that Respondent bargain here on subcontract-ing will not make the performance of its contract with the Atomic Energy Commissionany easierBut that would be no reason to excuse such performance17The quonset hut roof and the smoke elimination equipment upon which the Union wasable to persuade Respondent to change its mind 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record herein,I make the following:CONCLUSIONS OF LAW1Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Steelworkers of America, District 15, AFL-CIO, and its Local 5852are labor organizations within the meaning of Section 2(5) of the Act.3.All employees of the works engineering department at Respondent's BettisAtomic Power Laboratory, excluding all other employees, office clerical and technicalemployees, professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4At all times material since June 18, 1959, the Union has been the representativefor the purposes of collective bargaining of the employees in the above unit.5.By failing to bargain with the Union before subletting maintenance work of anature which could have been assigned to members of the bargaining unit, Respond-ent has engaged in unfair labor practices within the meaning of Sections 8(a)(5)and (1), and 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelationsAct, as amended,it is hereby ordered that Respondent,WestinghouseElectric Corp.,Bettis AtomicPower Laboratory,itsofficers,agents,successors, andassigns,shall:1.Cease and desist from:(a)Letting contracts for maintenance work at its Bettis Atomic PowerLaboratorywithout prior notice to, and opportunity for negotiation with, United Steelworkersof America,District15,AFL-CIO, and its Local 5852where such contracts coverprojects of a nature which could have been performed by its employees who arerepresentedby that Unionas the statutory bargaining representative,unless emer-gency conditions require.(b) In any like or related manner interfering with the efforts of the above-namedUnion to bargain collectively with the Company on behalf of the employees in thebargaining unit.2Take thefollowing affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request,bargain collectively with the above-named Union with respectto whether particular contractswill be let formaintenance work at the Bettis AtomicPower Laboratory where such contracts cover projects of a nature which could beperformed by Respondent's employees of whom the Union is the statutory bargain-ing representative.(b) Post at its Bettis AtomicPower Laboratory,copies of the attached noticemarked "Appendix."18Copies of said notice,to be furnished by the RegionalDirector for Region 6, shall,after being signed by a representative of the Respondent,be postedby theRespondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notice is not altered,defaced, orcovered by any other material.(c)Notifythe RegionalDirector forRegion 6, in writing,within 20days fromthe date of this Trial Examiner'sDecision and Recommended Order, what steps theRespondent has taken to comply herewith.19I8 In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " WEINACKER BROTHERS,INC.459APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT,except in emergencies,let any contracts for maintenance workat our BettisAtomicPower Laboratory covering projects of a nature whichcould be performed by the employees of the works engineering department with-out giving United Steelworkers of America,District15, AFL-CIO,and its LocalUnion 5852, notice of our intention to let such contracts,and an opportunityto bargain with us over whether such contracts should be let.WE WILL, upon request, bargain in good faith with the above-named Unionbefore letting any such contracts.WESTINGHOUSE ELECTRIC CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 2107 ClarkBuilding, 701-17 Liberty Avenue, Pittsburgh, Pennsylvania, Telephone No. 471-2977, if they have any question concerning this notice or compliance with itsprovisions.Weinacker Brothers, Inc.andLorenzoMatthews,Harry W.Wright,Local 458, Retail Clerks International Association,AFL-CIO,andElizabeth Ann Boyette,Donald Harris, JackWillis SmithandLocal 458, Retail Clerks International Asso-ciation,AFL-CIO.CasesNos. 15-CA-2486-1, 15-CA-2486-2,15-CA-2486-3, 15-CA-2486-4, 15-CA-2486-5, 15-CA-2486-6, 15-CA-2486-8, 15-CA-2486-12, 15-CA-2486-15, 15-CA-2486-17, 15-CA-2486-18, and 15-CA-2501.June 25, 1965DECISION AND ORDEROn April 15, 1965, Trial Examiner Stanley Gilbert issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed limited exceptions to the TrialExaminer's Decision and a brief in support of the Trial Examiner'sDecision.The Respondent did not file exceptions or a brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel. [Chairman McCulloch and Mem-bers Fanning and Jenkins].153NLRB No. 40.